Case 2:18-cv-04956-SJF-AKT Document 38 Filed 01/09/19 Page 1 of 1 PagelD #: 171

VERIFIED RETURN OF NON-SERVICE

State of New York County of Eastern District Court

Index Number: 18-CV-04956-SJF-AKT
Date Filed:

Plaintiff:
John Doe a fictitious name

vs.

Defendant:
Cory Maier et al

For:
Richard Esq Gonzalez
Gallo Vitucci Klar Lip

Received by INTERCOUNTY JUDICIAL SERVICES (Mineola) on the 20th day of November, 2018 at 10:22 am to be
served on Brennan Becker, 3624 Heron Ridge Lane, Weston, FL 33331.

|, April D. Lewis, being duly sworn, depose and say that on the 1st day of December, 2018 at 1:00 pm, I:

NON-SERVED the Summons and First Amended Complaint After due search, careful inquiry and diligent
attempts as I was unable to effect service for the reasons detailed in the comments below:

Additional Information pertaining to this Service:

Attempted service at 3624 Heron Ridge Lane, Weston, FL 33331, 11/23/2018 at 8:48 pm no answer at door. Lights
on inside. Car present tag#Eedz94. 11/27/2018 at 7:43 pm Defendant is not known here to current renter Marcelo.
He is not renting from defendant either. Car present tag#EEDZ94. 11/27/2018 at 7:43 pm Defendant is not known
here to current renter Marcelo. He is not renting from defendant either. Car present tag#EEDZ94.

Attempted service at 7321 S.W. 6th Street, Plantation, FL 33317, 11/30/2018 at 12:28 pm no answer at residence.
12/1/2018 at 1:01 pm this is the defendants Brothers house, per Brother the defendant, Brenna Becker is overseas
as a contract laborer, not sure of a return date.

| certify that | am a Special Process Server over the age of eighteen, appointed by the Sheriff's Office in the County
in which it was served, that | am in good standing and have no interest in the above action. Under penalties of
perjury, | declare that | have read the forgoing Verified return of service and the facts stated in it are true and correct.

DEC 17 2008

Pursuant to F.S. 92.525(2), Notary not required. Date:

Special Process Server #1482

   
  

INTERCOUNTY JUDICIAL SERVICES (Mineola)
85 Willis Avenue

Ste F

Mineola, NY 11501

   
 

 

BLIGaysTAL MICHELIN

 

commission GG 193422 (516) 248-8270
Expires Aptil 2, 2022
ponded Thru Budget NOY oe Our Job Serial Number: LRA-2018014564

 

Ref: MISC-2018-9

Copyright © 1992-2018 Database Services, Inc. - Process Server's Toolbox V8.0i _

939373 UTA RATA
